                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MAURICE W. HOOKER,                                   Case No. 16-cv-07019-HSG (PR)
                                                         Plaintiff,
                                   7
                                                                                              ORDER DENYING PLAINTIFF’S
                                                  v.                                          SECOND REQUEST FOR
                                   8
                                                                                              APPOINTMENT OF COUNSEL
                                   9     I. GOMEZ,
                                                                                              Re: Dkt. No. 40
                                                         Defendant.
                                  10

                                  11

                                  12          Plaintiff, an inmate at the California Men’s Colony, filed this pro se civil rights action
Northern District of California
 United States District Court




                                  13   under 42 U.S.C. § 1983, alleging various constitutional violations by prison staff stemming

                                  14   from his previous incarceration at the Correctional Training Facility (“CTF”). On March 5, 2018,

                                  15   the Court reviewed plaintiff’s amended complaint and found that, liberally construed, it stated a

                                  16   cognizable claim for deliberate indifference to safety as against CTF correctional officer I. Gomez.

                                  17   Defendant Gomez has filed a motion for summary judgment. Now before the Court is plaintiff’s

                                  18   second request for appointment of counsel.

                                  19          A district court has the discretion under 28 U.S.C. § 1915(e)(1) to designate counsel to

                                  20   represent an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789

                                  21   F.2d 1328, 1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on

                                  22   the merits and the ability of the plaintiff to articulate his claims pro se in light of the complexity of

                                  23   the legal issues involved. See id. Neither of these factors is dispositive and both must be viewed

                                  24   together before deciding on a request for counsel under § 1915(e)(1). Here, exceptional

                                  25   circumstances requiring the appointment of counsel are not evident. The request for appointment

                                  26   of counsel is therefore DENIED. The Court will consider appointment of counsel on its own

                                  27   motion, and seek volunteer counsel to agree to represent plaintiff pro bono, if it determines at a

                                  28   later time in the proceedings that appointment of counsel is warranted.
                                   1          Plaintiff is reminded that his opposition to the motion for summary judgment is due on or

                                   2   before October 30, 2018. The Court notes that on October 12, 2018, plaintiff filed a document

                                   3   titled “Plaintiff’s Respond to Defendants’ Rand Warning Regarding Upcoming Trial.” See Dkt.

                                   4   No. 39. If plaintiff does not file an opposition to the summary judgment motion by October 30,

                                   5   2018, his October 12, 2018 filing will be construed as his opposition.

                                   6          This order terminates Dkt. No. 40.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 10/23/2018

                                   9

                                  10
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  11                                                               United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
